Case: 12-50167       Document: 00512154418          Page: 1     Date Filed: 02/25/2013




       UiIN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                 Fifth Circuit

                                                                             FILED
                                                                          February 25, 2013

                                       No. 12-50167                         Lyle W. Cayce
                                                                                 Clerk

AQUA OPERATIONS, INCORPORATED,

                                                   Plaintiff-Appellant
v.

CITY OF KYLE, TEXAS,

                                                   Defendant-Appellee



                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:11-CV-952


Before JONES, DENNIS, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Plaintiff-appellant Aqua Operations, Inc., appeals the district court’s order
granting defendant-appellant City of Kyle’s motion to dismiss this action in
enforcement of the forum selection clause of the underlying contract between the
parties. After reviewing the record and briefs, we affirm for essentially the
reasons set forth by the district court in its order dated January 27, 2012.
       AFFIRMED.



       *
        Pursuant to Fifth Circuit Rule 47.5, the court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in Fifth
Circuit Rule 47.5.4.